Barnes, J.
At the September term of this court, 1929, respondent was tried and found guilty of the crime of illegal manufacture of intoxicating liquor, exceptions being noted to certain parts of the charge to the jury.
Upon request of counsel, seasonably made, allowance of time was granted for the preparation and presentation of a bill of exceptions ; and, after holding the respondent to bail, but without pronouncing sentence, the term of court was adjourned.
On December 26, 1929, motion for allowance of exceptions, with consent of the County Attorney, was filed.
At the February term, 1930, of the Superior Court for the same county, certificate of decision from the Law Court was received, with mandate, “Exceptions overruled for want of prosecution, judgment for State.”
Whereupon a motion in arrest of judgment was filed and denied, and to the denial of the motion, exceptions were taken and allowed; sentence was imposed and the respondent admitted to bail, pending decision of the Law Court on the exceptions.
Under rule XIX this Court must dismiss the exceptions; for in a criminal case consideration of a motion in arrest of judgment is waived unless filed during the term at which the accused is found guilty.

Exceptions overruled.


Judgment for the State.